EXECUTION COPY AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT by and among PREMIUM FINANCING SPECIALISTS, INC. “Purchaser” and PAYMENTS INC. “Seller” and DCAP GROUP, INC. “Parent” February 1, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 1.01 Definitions 1 ARTICLE II PURCHASE AND SALE OF THE PURCHASED ASSETS 7 2.01 Purchase and Sale of the Existing Purchased Assets 7 2.02 The Closing 11 2.03 Deliveries 11 2.04 Purchase and Sale of Eligible Contracts 12 2.05 Collections 16 2.06 Lien Release Fee 16 ARTICLE III REPRESENTATIONS AND WARRANTIES 16 3.01 Representations and Warranties of Purchaser 16 3.02 Representations and Warranties of Seller and Parent Relating to Seller and this Agreement 19 3.03 Other Representations and Warranties of Seller and Parent Relating to the Receivables and Existing Purchased Assets 24 3.04 Other Representations and Warranties of Seller and Parent Relating to the Subsequently Acquired Receivables 26 ARTICLE IV CONDITIONS 26 4.01 Conditions to Obligations of Purchaser 26 4.02 Conditions to Obligations of Seller 27 ARTICLE V OTHER COVENANTS 28 5.01 Conduct of Business 28 5.02 Finder’s Fees; Brokers 29 5.03 Indemnification 29 5.04 Protection of Purchaser’ Rights 33 5.05 Survival of Representations and Warranties 33 5.06 Access; Confidentiality 33 5.07 Further Acts 34 5.08 Sale; Allocation of Purchase Price 35 5.09 Arbitration 35 5.10 Post-Closing Access 36 5.11 Payment to Creditors 36 5.12 Transfer Taxes 36 5.13 Offers of Employment 37 5.14 Privacy Laws 37 5.15 Waiver 37 5.16 License of Name, Marks, Etc. 37 5.17 Non-Solicitation And Non-Competition 38 5.18 Progressive Matters 39 5.19 Contracts 39 ARTICLE VI MISCELLANEOUS 40 6.01 Termination 40 6.02 Amendment 41 6.03 Waivers 41 6.04 Notices 41 6.05 Costs and Expenses 42 6.06 Assignment 42 6.07 Headings and Cross-Reference 43 6.08 Governing Law 43 6.09 Consent to Jurisdiction and Service of Process 43 6.10 Integration 44 6.11 Counterparts 44 6.12 Reliance 44 6.13 Public Announcements 44 6.14 No Third Party Beneficiaries 45 i EXHIBITS A Form of Bill of Sale, Assignment and Assumption Agreement B Form of Third Party IP Assignment C Producer Profit Margin Report D Form of Website Sublicense E Example of PFLM Static Data Report F Form of Notice to Seller Insurance Obligors G Approved Form of Eligible Contracts H Form of PFLM Volume Production Report I Form of Purchaser Monthly Report SCHEDULES 1.01(a) Contracts with Service Providers 1.01(b) Unfunded Obligations 1.01(c) Accrued Vacation Benefits 1.01(e) Excluded Receivables 1.01(f) Other Eligible Insurers 1.01(g) DCAP Brokers, DCAP Franchisees and Other Brokers 1.01(i) Purchase Price Calculation 2.01(a)(i)(G) Bank Accounts 2.01(b)(iii)(A) Variable Bank Fees 2.01(b)(iii)(B) Service and Collection Expenses 2.01(b)(iii)(C) Net Earnings Calculation – Illustration 2.01(b)(iii)(D) Applicable Percentage 2.04(f)(ii) Shared Producer Contracts in Force of Seller and Purchaser 2.04(f)(ii)(A) Acquisition Fee Percentage 2.04(f)(ii)(B) Acquisition Fee Dollar Amount 2.04(g) Section 2119 Fees 3.01(f) Purchaser Material Legal Proceedings 3.01(g) Purchaser’s Required Consents 3.01(h) Undisclosed Liabilities 3.02(f) Legal Proceedings and Investigations 3.02(g) Seller’s Consents 3.02(h) Changes to Reserves; Undisclosed Liabilities 3.02(k) Marks 3.02(l) Corporate Name 3.02(m) Website Payments 3.02(n) Exceptions to Assigned Contracts Representation 3.02(s) Forms of Contracts 3.03(c) Liens 5.13 Person to be Offered Employment (and related information described in Section 3.02(g)) ii AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement, dated as of the 1st day of February, 2008 and amended and restated as of the 1st day of February, 2008 (the “Agreement”), by and among Premium Financing Specialists, Inc., a Missouri corporation (“Purchaser”), and
